SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November15, 2011 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. 2012 Compensation for Named Executive Officers On November15, 2011, the Compensation Committee of the Board of Directors of Copano Energy,L.L.C. (“Copano”) approved salary adjustments, which will be effective January 1, 2012, and individual award targets for 2012 under Copano’s Long Term Incentive Plan (“LTIP”) and Management Incentive Compensation Plan (“MICP”).The salaries and targets approved for Copano’s named executive officers are set forth below. Name Title 2012 Salary 2arget 2arget R. Bruce Northcutt President and Chief Executive Officer 100% 210% Douglas L. Lawing Executive Vice President, General Counsel and Secretary 60% 125% Carl A. Luna Senior Vice President and Chief Financial Officer 60% 125% Sharon J. Robinson Senior Vice President; President and Chief Operating Officer, Oklahoma and Rocky Mountains 60% 125% James E. Wade Senior Vice President; President and Chief Operating Officer, Texas 60% 125% Director Compensation On November 16, 2011, the Compensation Committee recommended, and the Board approved, increases in annual retainers payable to chairmen of the Board’s Compensation and Nominating and Governance committees from $6,000 to $8,000. A summary of non-executive director compensation is filed as Exhibit 99.1 to this report. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Summary of Non-Executive Director Compensation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: November 21, 2011 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Summary of Non-Executive Director Compensation
